Title: Thomas Jefferson to Jones & Howell, 6 September 1809
From: Jefferson, Thomas
To: Jones & Howell


          Mess Jones & Howell  Monticello Sep. 6. 09
          Your favor of Aug. 16. was duly recieved, and I thank you for the indulgence of making my remittances from time to time as I can. this shall be as diligently done as the difficult circulation of money in this part of the country will permit. in the mean time I avail myself of your permission to ask a new supply of 2. tons of rod, assorted as usual, and a quarter ton of the best tough bar iron, in bars from the size of an axle tree down to the smallest, and tender you the assurances of my esteem & respect.
          
            Th:
            Jefferson
        